Citation Nr: 0816057	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss disability.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1952 until June 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran presented testimony at a video conference hearing 
in April 2008 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claims folder.  

A motion to advance this case on the Board's docket was 
received on April 22, 2008, at the veteran's video conference 
hearing, and was granted by the Board on the same day on the 
basis that the veteran is over the age of 75.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The veteran testified 
that he was with the 6th Armored Division, Tank Company, and 
worked as a mechanic in the motor pool and tire shop during 
service.  See April 2008 Hearing Transcript, p. 5.  
Therefore, exposure to acoustic trauma is conceded, as such 
is consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a) (West 2002).  Also, a November 2006 VA 
audiological examination demonstrates that the veteran 
exhibits bilateral hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  

While the record contains evidence of a current bilateral 
hearing loss disability and military service consistent with 
exposure to acoustic trauma, the record does not contain a 
competent clinical opinion based on a review of the accurate 
record as a whole, as to whether or not the claimant's 
bilateral hearing loss disability is etiologically related to 
his active military service.  The VA audiologist who examined 
the veteran in November 2006 opined that it is 'less than 
likely' that the veteran's bilateral hearing loss disability 
is related to his military service.  The examiner based his 
opinion, in part, on the finding that the claims file 
included no evidence of hearing loss.  

However, subsequent to the VA examination, VA received 
records of the veteran's treatment at the Mayo Clinic.  These 
records contain audiogram graphical data from February 1965, 
January 1984, and February 1990, as well as progress notes 
dated February 1965 and February 1990.  The 1965 note 
includes a reference to the veteran having problems with his 
hearing since 1957, which was only three years post-service 
discharge.  As the VA audiologist's opinion was based on 
incomplete information, which was clinically significant 
based upon the findings made by the examiner, the November 
2006 examination report/opinion is inadequate for evaluation 
purposes.  38 C.F.R. § 4.2; see also 38 C.F.R. § 3.326 
(2007).  Therefore, the Board finds that an additional 
opinion, based on the complete and accurate record, is in 
order in this case. 

The Board also notes that a March 2007 rating decision denied 
the appellant claim for entitlement to service connection for 
tinnitus.  Thereafter, the veteran submitted letters in both 
April and June 2007, indicating disagreement with the RO's 
denial of service connection for tinnitus.  These statements 
may be reasonably construed as a notice of disagreement with 
the March 2007 rating decision.  A statement of the case has 
not been issued with regard to such issue.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked be asked to 
provide the name(s) of all VA and non-VA 
health care providers that have treated him 
for his hearing loss since service 
discharge, to include any additional 
records from the Mayo Clinic.  After 
securing the necessary releases, the 
complete records from those providers 
should be obtained.  Any negative 
development should be properly annotated in 
the record.

2.	Forward the veteran's claims folder to an 
audiological examiner for review.  The 
examiner must be advised that VA has 
conceded that the veteran was exposed to 
acoustic trauma in service, but requires 
clinical review to determine whether such 
exposure resulted in the veteran's current 
bilateral hearing loss disability.  

The examiner should take into consideration 
the entire record, to include treatment 
records received from the Mayo Clinic 
containing audiograms dated February 1965, 
January 1984, and February 1990, and 
progress notes from February 1965 and 
February 1990.  The examiner should also be 
asked to interpret the February 1965, 
January 1984, and February 1990 private 
audiograms of record, providing puretone 
thresholds at 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  If the audiograms 
can not be interpreted, the audiologist 
should explain why such results can not be 
interpreted.  



The examiner must be requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
bilateral hearing loss disability is due to 
his exposure to acoustic trauma during 
service.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.

3.	Provide the veteran and his 
representative with a Statement of the Case 
as to the issue of entitlement to service 
connection for tinnitus.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. 

4.	Thereafter, readjudicate the issue on 
appeal and consider all evidence, including 
any evidence received since issuance of the 
October 2007 Supplemental Statement of the 
Case.  If any benefit sought is not 
granted, the veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



